This opinion is subject to administrative correction before final disposition.




                               Before
               CRISFIELD, HOLIFIELD, and LAWRENCE
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Austin R. CHAMBLEE
             Master-at-Arms Third Class (E-4), U.S. Navy
                             Appellant

                             No. 201900279

                        Decided: 24 November 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
                      Aaron C. Rugh (arraignment)
                   Jonathan T. Stephens (motions, trial)

 Sentence adjudged 19 June 2019 by a general court-martial convened
 at Naval Base San Diego, California, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: reduction to E--1,
 confinement for 24 months, and a dishonorable discharge.

                              For Appellant:
                      Major Brian L. Farrell, USMCR

                             For Appellee:
               Lieutenant Gregory A. Rustico, JAGC, USN
                   Major Kerry E. Friedewald, USMC
            Lieutenant Catherine M. Crochetiere, JAGC, USN

                        _________________________
              United States v. Chamblee, NMCCA No. 201900279
                             Opinion of the Court

         This opinion does not serve as binding precedent, but
              may be cited as persuasive authority under
               NMCCA Rule of Appellate Procedure 30.2.

                           _________________________

PER CURIAM:
   Appellant was convicted, pursuant to his pleas, of one specification of
simple assault, five specifications of assault consummated by a battery, and
four specifications of aggravated assault, in violation of Article 128, Uniform
Code of Military Justice [UCMJ], 10 U.S.C. § 928. 1
   Appellant asserts one assignment of error: the Government failed to
maintain personal jurisdiction over Appellant when his term of enlistment
expired. We find no prejudicial error and affirm.

                                I. BACKGROUND

    Appellant’s convictions involve numerous incidents of physical abuse of
his wife and, later, his girlfriend, occurring between November 2014 and
February 2016 while he was assigned to USS Carl Vinson (CVN 70). The
following dates and events are relevant to the question of jurisdiction:
Appellant began his active service on 3 December 2013, with an initial end of
active obligated service [EAOS] date of 2 December 2017. On 26 September
2017, Carl Vinson’s command judge advocate [CJA] sent an internal memo to
the command’s administrative officer [AO] saying Appellant was being
extended beyond his EAOS due to an ongoing criminal investigation and that
Appellant was not to be discharged without permission from the commanding
officer or CJA. This six-month extension was reflected in the Navy Standard
Integrated Personnel System as part of Appellant’s electronic service record,
with an effective date of 3 December 2017 and a new EAOS of 3 June 2018.
Due to a poor interface between pay and personnel systems, Appellant’s pay
stopped and his Common Access Card [CAC] expired at his original EAOS of
2 December 2107. Both issues were quickly remedied by his command.




   1  Additional specifications of simple assault and assault consummated by a
battery and charges and specifications alleging sexual assault, rape, attempted rape,
and attempted killing of an unborn child were withdrawn and dismissed pursuant to
a pretrial agreement.




                                         2
                United States v. Chamblee, NMCCA No. 201900279
                               Opinion of the Court

    On 29 May 2018, the CJA sent another memo to the AO, saying that
Appellant was being extended for another six months. Appellant signed an
Administrative Remarks form (NAVPERS 1070/613) [Page 13] on 30 May
2018, acknowledging this second extension. (No Page 13 had been issued for
the first extension.) This six-month extension was reflected in Appellant’s
electronic service record as being effective 31 May 2018. On 19 November
2018, the CJA sent a third memo to the AO, saying Appellant was being
extended for an additional six months, until 2 June 2019. Appellant
acknowledged this extension by signing a Page 13 sometime between 21 and
31 December 2018. Appellant signed his final extension-related Page 13 on 16
May 2019, acknowledging that he was being extended through 2 December
2019.
    Appellant first asserted the lack of personal jurisdiction at his 17 Decem-
ber 2018 pretrial hearing, when he also informed the Government that his
pay had again stopped. The Government acted immediately to restart his
pay, correcting the issue in two days. Again, this pay stoppage was attributa-
ble to poor communication between pay and personnel systems, rather than
to any intent of the Government to discharge Appellant.
    While awaiting trial, Appellant, through counsel, requested to be assigned
on temporary orders to Naval Air Station North Island, California. As Carl
Vinson was then making a homeport shift from North Island to the State of
Washington, the command agreed to issue the orders to facilitate Appellant’s
access to his San Diego-based defense counsel. When these orders expired on
14 February 2019, no new orders were issued. Appellant continued to comply
with the orders of his temporary command, but, receiving no clarification of
his duties or status, he simply took it upon himself to spend several weeks at
his home.
   On 15 April 2019, Appellant and his defense counsel signed a pretrial
agreement in which Appellant acknowledged that he was on active duty. 2
Appellant also specifically agreed to remain on active duty past his then-2
June 2019 EAOS to allow the convening authority to process him for
administrative discharge. 3




   2   See App. Ex. IX.
   3 The convening authority ultimately did not elect to process Appellant for ad-
ministrative discharge.




                                        3
             United States v. Chamblee, NMCCA No. 201900279
                            Opinion of the Court

   Initial charges were preferred on 22 March 2018, with additional charges
preferred on 22 August 2018. These charges, referred to a general court-
martial on 30 August 2018, were withdrawn and dismissed on 13 November
2018. The present charges were preferred on 29 November 2018 and referred
on 20 March 2019. Appellant was sentenced on 19 June 2019.
   At no time was Appellant issued a Department of Defense Form 214,
Certificate of Release or Discharge from Active Duty (August 1999) [DD Form
214]. Appellant never received a final accounting of pay nor commenced, let
alone completed, any part of the separation clearing process.
   Additional facts necessary to resolve the assignment of error are ad-
dressed below.

                               II. DISCUSSION

    We review questions of personal jurisdiction de novo, “accepting the
military judge’s findings of historical facts unless they are clearly erroneous
or unsupported by the record.” United States v. Christensen, 78 M.J. 1, 4
(C.A.A.F. 2018) (internal quotation marks omitted). “Members of a regular
component of the armed forces, including those awaiting discharge after
expiration of their terms of enlistment,” are subject to court-martial
jurisdiction. UCMJ art. 2. And “military jurisdiction continues until a
servicemember’s military status is terminated by discharge from his
enlistment.” United States v. Poole, 30 M.J. 149, 150 (C.M.A. 1990). “It is
black letter law that in personam jurisdiction over a military person is lost
upon his discharge from the service, absent some saving circumstance or
statutory authorization.” Christensen, 78 M.J. at 4. Generally, the three
elements enumerated in 10 U.S.C § 1168(a) and § 1169—delivery of a final
discharge certificate, a final accounting of pay, and completion of the clearing
process required under Service regulations—are necessary to effect a valid
discharge. Id. (citing United States v. King, 27 M.J. 327, 329 (C.A.A.F. 2018)).
However, the Court of Appeals for the Armed Forces [CAAF] has specifically
held that section 1168 provides only guidance, and “its demands are not
binding when they go against reason or policy.” United States v. Nettles, 74
M.J. 289, 291 (C.A.A.F. 2015). The CAAF’s reasoning regarding section 1168
should also apply to section 1169.
    The present facts differ from those in Christensen and Nettles, in that
both of those cases involved circumstances in which the government was
attempting to exercise jurisdiction despite one or more of the section 1168
and section 1169 factors having been met. In the case before us, none of the
three factors was met. While Appellant, citing Nettles, invites us to ignore
this fact and proceed directly to a “reason or policy” analysis, we pause to


                                       4
             United States v. Chamblee, NMCCA No. 201900279
                            Opinion of the Court

note that the absence of any of the section 1168 factors weighs heavily
against a finding that the Appellant was discharged. Our superior court has
held that these factors are not binding—not that they are not relevant.
Accordingly, we will consider the absence of these factors in the totality of the
circumstances when determining if continued jurisdiction goes against reason
or policy.

A. Policy
    Appellant first claims that Navy policy supports a finding that he was
effectively discharged at his original EAOS date, citing to Part 1160-050 of
the Naval Military Personnel Manual (Ch-19, 12 Apr 2007) [MILPERSMAN],
which addresses, inter alia, involuntary extension of enlisted personnel
beyond expiration of enlistment. Paragraph 1 of this Part reads,
           1. Policy. Under certain conditions, members may legally be
       retained beyond the date of expiration of enlistment or other
       period of obligated service (OBLISERV), either voluntarily or
       involuntarily until discharged, released to inactive duty, or
       transferred to the Navy Reserve and released to inactive duty.
       When a member is retained in service beyond expiration of en-
       listment, or other period of OBLISERV, an entry as to reason
       and authority for retention must be made on the appropriate
       page of the member’s service record and signed per this manu-
       al.
MILPERSMAN, Part 1160-050, at 1.
    Appellant would have us read this last sentence to mean that, since a
signed entry in a member’s service record (accomplished via a Page 13) is
required when a member is retained beyond the member’s EAOS, the failure
to make such an entry proves the member was not properly retained. We
disagree.
    First, a plain reading of the MILPERSMAN language—“[w]hen a member
is retained in service beyond expiration of enlistment . . . an entry as to
reason and authority for retention must be made” (emphasis added)—
indicates retention is a condition precedent for the service record entry, not
the reverse. While the lack of a Page 13 may be of some evidence that a
retention did not occur, the cited policy language does not say that retention
cannot occur without a Page 13 entry. Unlike the policies addressed in
Christensen, 78 M.J. at 5 (Army Regulation declaring when a discharge
becomes effective), and Nettles, 74 M.J. at 292 (statute imposing strict
timeline for discharge of certain officers who fail to select for promotion),
MILPERSMAN Part 1160-050 creates only a documentation requirement; it
does not delineate how or when a discharge (or retention) takes effect.

                                       5
                   United States v. Chamblee, NMCCA No. 201900279
                                  Opinion of the Court

    Accordingly, we do not find a policy-based reason for questioning the
effectiveness of the Government’s actions to retain Appellant involuntarily on
active duty due to criminal proceedings. However, the fact that the Govern-
ment did not notify Appellant of the initial involuntary retention may be of
value in appraising whether a finding of jurisdiction is reasonable. We now
turn, then, to the second prong of Appellant’s argument.

B. Reason
    “The overarching interest implicated by the law of personal jurisdiction,
and especially discharge jurisprudence, is the need—of both servicemember
and service—to know with certainty and finality what the person’s military
status is and when that status changes.” Nettles, 74 M.J. at 291. In the
present case, there is no evidence indicating Government intent to discharge
Appellant. The CJA first directed the AO to place Appellant on legal hold
more than two months before Appellant’s original EAOS. (The military judge
found that the CJA’s memo was “reflective . . . of the command’s intent.” 4)
The CJA consistently repeated this direction before each subsequent adjusted
EAOS; every extension beyond the first was documented by a Page 13 signed
by Appellant before the then-current extension expired. Significantly, the
Government neither prepared nor delivered to Appellant a DD Form 214 or a
final accounting of pay, nor did it direct Appellant to begin the separation
clearing process.
    There was no objectively reasonable basis for Appellant to believe he was
discharged. While there were numerous examples of poor administrative
oversight (pay stoppages, CAC deactivation, expiration of temporary orders
with no follow-on direction, periods with no muster requirement), these were
outweighed by other events and facts demonstrating to Appellant that he was
still on active duty. Other than the short, quickly remedied periods during
which his pay stopped, he continued to receive pay and allowances through-
out the entire time between his initial EAOS and trial. At no time was
Appellant told he was out of the Navy. (The closest statement to this end was
a confession of ignorance by personnel within Carl Vinson’s Administrative
Department when Appellant first asked about his status following his initial
EAOS. He received a definitive answer within days.) And Appellant was on
notice (via a signed Page 13) that he was on legal hold for a period fully
encompassing the muster-less time after his temporary orders expired.



   4   R. at 82.




                                         6
             United States v. Chamblee, NMCCA No. 201900279
                            Opinion of the Court

    Finally, Appellant’s actions belie any assertion that he was uncertain of
his status. On the occasions when his pay stopped and his CAC no longer
worked, he did not walk away as a discharged civilian; rather, he notified his
command so that they could correct the matter to accord with his active duty
status. He acknowledged his legal hold status by signing several Page 13s
collectively covering the period from 30 May 2018 to 2 December 2019. Even
when his temporary orders expired and he was not required to muster for
several weeks, he still continued to follow the orders of his temporary
command.
   The facts of this case do not indicate that Appellant was ever discharged,
and reason does not dictate a different conclusion. Accordingly, considering
the totality of the circumstances—including the absence of all three section
1168 and section 1169 factors—we find neither reason nor policy supports a
severance of jurisdiction.

                             III. CONCLUSION

    After careful consideration of the record and briefs of appellate counsel,
we have determined that the findings and sentence are correct in law and
fact and that no error materially prejudicial to Appellant’s substantial rights
occurred. UCMJ arts. 59, 66.
   The findings and sentence are AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                      7